DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaye et al. U.S. 2016/0273596 in view of EP 2369198 .
Regarding claims 1,11,16 Gaye shows in figures 1 and 5:
A mounting for a guide pin 16 of a disc brake, wherein the
guide pin is configured to slidably support a disc caliper when mounted, the mounting
comprising:
a mounting portion 64, 66 of the guide pin that includes a first (substantially) polygonal cross-sectional profile; and a receiving portion of a brake carrier 12 configured to receive the mounting portion,
the receiving portion including a second cross-sectional profile (circular) that has a different configuration than the first polygonal cross-sectional profile of the mounting portion; and
wherein the mounting portion includes a mating edge region configured to form
an interference engagement 64 with the receiving portion when the mounting portion is received in the receiving portion.
It may be said that exterior profile 64,66 of the pin 16 is not purely polygonal due to the rounded surfaces at 64.  
The reference to EP ‘198 shows a pin and carrier assembly in figures 7,8.  Note the shape 92 of the profile on the carrier 96.  
EP ‘198 states throughout col 10 paras 0031-0032 that the grooves 92 may take on a variety of different shapes/sizes/profiles.
The problem to be solved by Gaye is to allow any air trapped between the bore and the pin to escape thereby preventing any binding between the sliding caliper and pin during ‘debraking’.
The problem to be solved by EP ‘198 is to prevent ‘lockup’ due to debris or dust between the slide pins and caliper.
Since both references intend to solve the similar problem of preventing any unwanted matter between the guide pins and bores of the caliper one having ordinary skill in the art before the invention was effectively filed would have found it obvious to have made the exterior surface of the pin 16 of Gaye into a fully polygonal profile, as suggested by EP ‘198, since such a modification would only amount to a minor change in shape to the exterior surface of the pin to solve the same problem.
Regarding claim 2 Gaye, as modified shows that the mating edge region is
formed on an edge face of the mounting portion.
Regarding claim 3 Gaye, as modified shows that the mating edge region
comprises an intersection formed between adjacent edge faces of the mounting portion.
Regarding claim 4 Gaye, as modified shows that the mating edge region,
the receiving portion, or both are deformable.  See the boss portion 78 and bushing 88 in EP ‘198.
Therefore it would have been obvious to have modified Gaye to include a deformable sleeve, as taught by EP ‘198 at 88 simply to assure proper alignment of the assembly after repeated brake cycles and/or to reduce friction between the pin and bore.  
Notwithstanding the argument above, as broadly claimed, the mating edge region and the receiving portion in Gaye are both ‘deformable, as broadly claimed.  
Regarding claim 5 Gaye, as modified shows that the mounting portion
comprises a first mating edge region and a second, opposing mating edge region.
	Regarding claims 6 ,7 note the clearance in Gaye in the area of 65.
	Regarding claims 8-10,12,15 Gay as modified by EP ‘198 meets the claimed requirements.
Claim(s) 13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaye/EP ‘198 as applied to claim 12 above, and further in view of Knoop U.S. 2016/0356326.
	Regarding claim 13 as explained above with regard to claim 4 Gaye, as modified, meets most of the claimed limitations, with the exception of the sleeve fastener. Note the deformable sleeve/bushing at 88 in EP ‘198.  
	Knoop shows a similar pin and guide assembly to Gaye and EP ‘198.  Note the fasteners at 10 in figures 9d and 9e.
	One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have provided the sleeve 88 in Gaye, with a fastener, as taught by Knoop to secure the sleeve against unwanted rotation.
	Regarding claim 14 these limitations are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



6/1/22